I should like to congratulate you, Sir, on your election to the office of President of the General Assembly. We are happy that on the United Nations fortieth birthday the Assembly will be guided by a man of your exceptional skill and experience in international affairs and in the working of this Organization. It is a further source of satisfaction that the President of the Assembly should be a representative of the country with which Ireland has close and friendly relations and which is shortly to join us as a partner in the European Communities.
Forty years ago the representatives of 51 nations met in San Francisco to sign the United Nations Charter. Their object was clear: to create a new organization which would prevent mankind from repeating the tragic errors that twice in a generation had plunged the world into war. There could be, and there still is more important task. We who meet here today, the representatives of 159 States, are the heirs to the first signatories, the custodians of a Charter which embodies the noblest aspirations of mankind. It is we, 'die current membership of the Organization, who now bear the responsibility for achieving the aims and purposes of the Charter and for making the system created 40 years ago work.
The circumstances in which we try to achieve those ends are far removed frost those of 1945. The same global war that gave birth to the United Nations gave birth also to a new international order markedly different from that of the first half of the century and undoubtedly far different from that envisaged by those who framed the Charter. When we look at the United Nations today, and when we try to measure its performance against the hopes of its founders and the expectations of our peoples, it is necessary to bear in mind the momentous changes which have been wrought in international life since the San Francisco Conference. Some of them have been brought about by the United Nations itself. All of them have had a dramatic impact on the shape of the Organization and on its fundamental task of deterring aggression and stopping wars.
The colonial empires which covered much of the globe in the first half of the century have been replaced by an international system of over 160 sovereign States * representing almost all the peoples of the Earth. Long-established and powerful States have had to adjust to a reduction in their power and influence and, it must be said, new states have had to come to terms with the limits of sovereignty in an interdependent world. For the United Nations the principal consequence of those developments has been its growth from a wartime alliance of like-minded countries, intent on keeping the peace, to a universal Organization which reflects within itself the tensions, conflicts and antagonisms of international life. The associated fragmentation of common interest and consensus has had a profound effect on the ability of our Organization to harmonize its actions towards common ends.
More significantly, perhaps, the prewar order of several major Powers has given way to an international order dominated by the adversarial relationship between the two super-Powers. How to manage that relationship is perhaps the supreme challenge of our age. It is, of course, a matter predominantly for the United States and the Soviet Union themselves, but the quality of the relationship and how it is handled affect us all. They affect especially the operation of the United Nations. For the major rift in international affairs, the East-West split, runs right through the Organization, limiting its ability to tackle the most pressing problems of our time and restricting the scope for imaginative and far-reaching solutions. In particular, the rift runs through the Security Council, the body most directly charged with the preservation of international peace, and inevitably complicates its efforts to that end.
The pattern of world politics has also been radically altered by developments in weapons technology. We cannot forget that the same year which saw the birth of this Organization saw, too, the first wartime use of the atomic bomb. We live in the shadow of that terrible event. Nuclear weapons have introduced a new and complex element into the calculus of international power. The unprecedented threat they pose to all humankind has changed utterly the way we think about peace and war. To construct an ethical and political framework capable of withstanding the strains of rapid scientific and technological change is one of the most urgent tasks of our generation.
The past four decades have also witnessed a growing consciousness of the imbalances in the international economy. Despite the truly remarkable advances in a number of developing countries, wealth and economic power continue to be concentrated in the developed northern part of the world, while the more populous south must grapple with the problems of impoverishment, widespread hunger and mounting debt.
It seems to me that the four themes I have touched on - the need for a multilateral approach to international problems} the management of relations between East and West; the question of disarmament; and the problem of development - constitute the major challenges facing international statesmanship today. Before taking up the important regional issues which feature on our agenda, I should like to outline the views of my Government on these broader issues which affect us all.
On its fortieth anniversary it is clear that the United Nations is passing through a period of pubic doubt and skepticism. Indeed, I feel that there is a growing and corrosive cynicism, not just in our public but among those involved in the management of international affairs, about the ability of international organizations to tackle the most difficult problems of our time. It is possible to see why this has happened. Since the early 1970s the United Nations has appeared increasingly marginal in its central task of preventing aggression and resolving conflict. The arms race continues. Mistrust and fear pervade the relations between States. Old conflicts continue and new ones have broken out. Issues such as those of Afghanistan, Kampuchea, the Iran-Iraq war, apartheid, Namibia, are listed on our agenda year after year, annual reminders of our unwillingness or inability to make the system work. There is a grave disproportion between the quantity of work engaged in - all the frenetic activity in the Hall and in the corridors - and the quality of the results achieved. Sometimes it seems that we measure success more in terms of meetings held, documents issued and resolutions adopted than in the number of lives saved or disputes settled or conflicts avoided. In the perception of our public, rhetoric and posturing have all too often taken the place of serious negotiations and diplomacy; narrow national interest has supplanted a broader collective vision.
If this pictures seems somewhat sombre in this anniversary year, it must be set beside the Organization's great achievements over the past four decades: its contribution to the process of decolonization; its efforts to protect and promote human rights world-wide; the contribution of the United Nations and its specialized agencies to development, to the eradication of disease and hunger, to education; the United Nations achievements in the field of disarmament, in particular the Treaty on the Non-Proliferation of Nuclear Weapons; and the crucial part the United Nations peace-making and peace-keeping machinery has played in helping to resolve or mitigate several conflicts that threatened to escalate to the international level. When we point to the deficiencies in the operation of the United Nations we must point also to these enduring achievements, without which the world would be a less safe and a less humane place.
Yet we cannot ignore what the Secretary-General has described as the crisis in the multilateral approach to international relations. Mr. Perez de Cuellar has, in his four annual reports, outlined in detail the dimensions of the crisis and the consequences for humanity if it is not overcome.
What needs to be done to restore confidence in the constructive possibilities of the United Nations?
First, I believe we need to establish a sense of realism about what the United Nations can do. The Organization is an imperfect institution operating in a complex and uncertain world. It is an illusion to think that disputes and antagonisms can be eradicated totally from international life. They will persist as long as the nation State exists. What is needed in an international framework sufficiently strong and in which States have sufficient confidence to ensure that antagonisms are managed and conflicts avoided. The primary task of the United-Nations must be to ensure that the pressures and divisions which are intrinsic to an international system of nation States do not lead to war. We should not despair because humanity is divided, but we should see to it that the divide does not widen to engulf us.
Secondly, States must come to recognize that they have common interests which transcend national differences and which can be served better by co-operative effort than by individual action. There is an evident need for States to use the mechanisms and procedures of the United Nations as an alternative to the threat or use of force to resolve their differences. This, it seems to me, lies at the core of the malaise which afflicts the United Nations today. In this connection it is well to recall that it was a lack of confidence in co-operative action that hastened the end of the first effort at collective security in this century. We must not let it happen again. A necessary condition for the success of the United Nations is a determination and willingness on the part of its membership to co-operate in making the United Nations system work.
Thirdly, there is the question of leadership. The Charter proclaims the sovereign equality of all Members, but we would be misguided if we believed that each of us had an equal capacity to influence events. It is clear that if it is to succeed the United Nations must deal with the realities of power in international life. That is why the major Powers have been given special rights under the Charter, including the right of veto in the Security Council. The corollary of this is that those same Powers, which do have the ability to influence events, must take the lead in making the system relevant and effective. I believe that if those States were to assume their responsibilities in addressing contemporary international ills they would find a ready and positive response among the broad membership of the Organization.
In this connection the prospects for international peace and security have been enhanced by recent developments in East-West relations. Two years ago, in the wake of the suspension of the talks on strategic arms reduction and intermediate nuclear forces and in the prevailing climate of challenge and confrontation between the super-Powers, many in this Assembly spoke of the urgent need for a resumption of dialog between the United States and the Soviet Union. Today that dialog is under way. The arms talks in Geneva have been resumed, and the leaders of both super-Powers are shortly to meet at the first United States/Soviet summit for many years. We are encouraged by these developments, even if the way ahead is still uncertain and unclear. We believe that both sides approach the talks with a seriousness and commitment commensurate with the great issues at stake. The challenge for them now is to translate their renewed dialog into enduring agreement.
An improvement in the super-Power relationship cannot fail to have a profound and beneficial effect on the overall state of East-West relations. But we recognize that the efforts to improve the overall relationship between East and West is not solely a matter for the Edited States and the Soviet Union. For its part, Ireland is committed to multilateral efforts to bring about genuine detente. This year we have celebrated one such effort in marking the tenth anniversary of the signing of the Final Act of the Conference on Security and Co-operation in Europe (CSCE). The process initiated by that Conference represents a central element in the development of more secure and humane relations in Europe. It provides a framework for dialog and co-operation on matters of vital importance to all the States of Europe and North America, including respect for human rights and fundamental freedoms. Although some of the participating States have not lived up to their commitments, we none the less believe that the CSCE process is indispensable and offers a great opportunity for continued progress.
Central to the efforts to reduce tension between East and West is progress on arms control and disarmament. In recent months we have been reminded of the appalling consequences of the use of the atomic bomb 40 years ago. Today, in our quest for a more stable and secure international order, we are still faced with the threat which nuclear weapons pose to the future of mankind.
The Non-Proliferation Treaty represents one response to this threat. By bringing together 127 States out of the current United Nations membership in an undertaking not to acquire nuclear-weapon capability, the Treaty has made a significant contribution to preventing the spread of nuclear weapons. However, as yet the nuclear-weapon States have failed to respond in kind by working towards radical reductions of their nuclear arsenals. I renew my appeal to the States concerned to take the first step towards nuclear disarmament by working for the early conclusion of a comprehensive test-ban treaty, and I urge them to undertake a commitment to halt tests at the earliest possible date. In this connection I welcome the successful conclusion of the Third Review Conference of the Parties to the Non-Proliferation Treaty last week in Geneva and the agreement readied there on a consensus final declaration calling on the nuclear-weapon States to negotiate without delay on the elaboration and conclusion of a comprehensive test-ban treaty.
One of the major challenges facing the international community as we approach the 21st century is the exploitation of outer space for the benefit of mankind. The potential for the peaceful use of outer space has already been demonstrated, for example in the field of communications satellites, which make a significant
contribution to the verification of arms-control agreements. However, my Government would be profoundly concerned at any prospect of outer space becoming the arena for a new and highly dangerous arms race, and we believe that there is a need for reliable assurance that it will not be embarked upon. If this is not given, the continued advances in space-related technologies and space weapons could lead to greater international insecurity and to increased risks for all. My Government is therefore greatly encouraged by the decision of the super-Powers to tackle these important issues, together with those of nuclear weapons, in their bilateral talks. Similarly, we welcome the substantive work at the Conference on Disarmament on the prevention of an arms race in outer space. It is our hope that both sets of negotiations will lead to the early conclusion of agreements designed to guarantee the immunity of satellites from attack and also to prevent the use of outer space for purposes contrary to the existing arms-control regime, in particular the 1972 Anti-Ballistic Missile Treaty.
There in a manifest urgency also in connection with the conclusion of a convention banning the use of chemical weapons. The recent battlefield use of these weapons, which has been justifiably condemned by world opinion, confirms the necessity for a genuine pursuit of an agreement by all parties to the negotiations at the Conference on Disarmament.
If political and military security are indispensable to a just and civilized international order, so too are economic security and freedom from want. I am convinced that there can be no real stability until we face up to the problems of uneven development and the unequal distribution of wealth and resources on our shared planet. Some indication, of the dimensions of the problem can be gained from the statistics of deprivation: over 2 billion people live on incomes of less than $500 a year; 500 million people are suffering from hunger and malnutrition; 5 million children die each year from the six most common childhood diseases, which could be prevented at low financial cost; and each year the developing countries must pay almost $70 billion to the industrialized world in interest payments.
The figures almost crush our understanding, but faced with them few can question the need to reactivate the process of negotiation between developed and developing countries in the appropriate forums on the interrelated issues of trade, money, debt and aid.
What can be done?
First, I believe that we must recognize that in a world of economic interdependence our problems can best be resolved by greater multilateral co-operation. Recovery and growth in the world economy can be sustained only if they include the weaker countries as well as the economically powerful.
Secondly, and related, we must resist protectionist tendencies in world trade. Developed and developing countries have a joint interest in maintaining a free and open trading system. In this context I hope that the new General Agreement on Tariffs and Trade (GATT) round will advance the multilateral trading system and contribute to an increase in world trade. Steps also need to be taken to improve the functioning of the international monetary system.
Thirdly, we must tackle the problem of debt. An increase in world trade and in the export earnings of developing countries would greatly help. So too would a reduction in interest rates in the developed world. But beyond these there is an urgent need to examine the possibilities of debt rescheduling, increased investment and long-term finance.
Fourthly, there is a continuing need for increased multilateral and bilateral aid to overcome structural difficulties and help relieve immediate needs. Multilateral bodies in particular must be ensured sufficient resources to carry out their tasks.
Fifthly, we need to ensure that the efforts of development bodies and aid agencies are co-ordinated so that overlapping activities are eradicated and the most effective use made of scarce resources.
The imperative of a renewed and sustained effort to achieve long-term development has been demonstrated clearly and tragically by the famine in Africa. Although the situation in the worst-affected areas appears less acute than one year ago, the crisis is far from over. The international response to the disaster from States, international organizations, aid bodies and, indeed, individuals has been impressive and has helped save millions of lives. But the needs are still immense. Over 30 million people are affected by the drought; 10 million are displaced persons living in destitute conditions without food, water, health facilities or sanitation. Despite the international response there remains a huge gap between the aid pledged and the immediate needs. Ireland has contributed to the international aid effort bilaterally and through its membership in the European Communities. We shall continue to support efforts to relieve the immediate needs of the stricken countries, to promote a global and co-ordinated strategy against the drought and desertification, and to resume medium and long-term growth and development in the African countries.
A sustained and serious attempt to resolve the global problems I have outlined is prerequisite for a more just and stable international order. But we cannot forget that most of the bloodshed and suffering of the past 40 years has resulted from local and regional conflicts, from civil strife, and from gross abuses of human rights. It is sobering to recall that since our Organization was founded more than 16 million people have died in over 100 major conflicts. Almost without exception these have taken place in the third world - in Africa, Latin America, the Middle East and Asia. A number of these conflict continue today.
In South Africa there has been in the past year an explosion of political violence. Hundreds have been killed in clashes between demonstrators and the police and in violence in townships across the country. The South African Government has sought to control the situation by the declaration of a state of emergency - a term that is shorthand for the application of a range of repressive and brutal measures which only add to the turmoil they seek to calm. It is true that there have been suggestions of reform. That in itself is something. But nowhere is there a clear and unequivocal commitment by the South African Government to abandon apartheid and to enter into a serious political dialog involving leaders of the black community.
Forty years after the founding of the United Nations we should recall that apartheid has been the subject of debate for 33 of those years, with little tangible progress to show for it. For 23 of those years, Nelson Mandela has languished in a South African prison.
Ireland believes that the time is ripe to move from words international action. Already, with the aim of increasing the pressure for change on the South African Government, we have, in concert with our European partners, agreed to implement a series of measures elaborated at Luxembourg on 10 September.
Beyond this, however, we believe that only collective action by the international community as a whole will eventually succeed in persuading those who hold power in South Africa to make the commitment to abandon apartheid. Ireland therefore favors the imposition by the Security Council of carefully chosen, graduated and mandatory sanctions against South Africa - to be fully implemented by all.
Our goal must be the abolition of apartheid. It is imperative to end a system which is an direct contradiction to every accepted notion of justice, equality and the worth of the human person. We urge the South African Government, in its own interests if nothing else, to accept that fact.
Elsewhere in the region, South Africa continues to defy international law and opinion by its occupation of Namibia and its aggressive and destabilizing activities against neighboring States. The setting up of an unrepresentative internal administration in Namibia, already condemned by the Security Council, appears to be yet another ploy designed to complicate Namibia's transition to independence. We insist that South Africa implement Security Council resolution 435 (1978). We insist, too, that South Africa end its aggressive actions against its neighbors. We condemn unreservedly the South African raid into Botswana and the activities of its forces in Angola.
Political instability, economic injustice and human rights abuses continue also in Central America. Ireland is convinced that the approach embodied in the Contadora process continues to offer the best hope of a solution to the manifold problems of that region. We therefore regret that, despite the vigorous efforts of the Contadora Group over the past year the Central American countries have been unable to agree among themselves on the terms of an Act for Peace and Co-operation. The search for agreement deserves and needs all our support. For this reason I believe that the establishment of a Contadora support group by Latin American nations is a positive and encouraging development. For this reason, too, Ireland has been a consistent advocate of the strengthening of political and economic links between the European Community and the Central American countries. The cost to Central America of a breakdown in the Contadora process would be very great indeed. The long-suffering peoples of the region must be given the opportunity to develop their societies in peace and freedom without external intervention.
So too must the people of Afghanistan. The continuing conflict there, the suffering of the Afghan people, the plight of the refugees and the burden of neighboring countries bear testimony to the heavy toll of the Soviet intervention. Ireland welcomes the mediation efforts of the Secretary-General's representative and believes that any solution to the Afghanistan conflict must be based on the principles set out in successive United Nations resolutions.
My country remains deeply concerned at the continuing failure to bring an end to the conflicts in the Middle East - both because of the suffering and misery which the peoples of that troubled region have had to endure and because of the grave threats which the conflicts there pose to wider international security.
In the Gulf the war between Iran and Iraq is now entering its sixth year. We have, together with our partners in the Ten, called on both parties to refrain from bombing civilian targets. We have unequivocally condemned the use of chemical weapons. And we have emphasized that the Geneva Convention and other rules of international law must be fully and unconditionally respected. But beyond these efforts, which are intended to reduce the scale and intensity of the conflict, there is a clear and overriding need to bring the war to an end. Ireland will continue to support initiatives such as the Secretary-General's which offer hope of an end to this long and tragic conflict.
In Lebanon the bloodshed and loss of life continue in a country deeply divided by religious and communal antagonisms. There is an urgent need to break the cycle of violence and to permit the forces of national reconciliation to emerge. Ireland has appealed to the Lebanese Government and other forces in the country to exercise restraint and to return to the search for peaceful solutions. There is an equal need for restraint by forces outside the country. Israel must complete its withdrawal in accordance with the resolutions of the Security Council. A prerequisite for peace in Lebanon is respect by all for Lebanon's territorial integrity, sovereignty and independence.
Elsewhere in the region there is some cause for optimism. The Foreign Minister of Luxembourg has already set out in detail the position of the 10 members of the European Communities on the Arab-Israeli conflict. Ireland is encouraged by the peace process initiated earlier this year by King Hussein and Yasser Arafat and we have welcomed the Jordanian-Palestinian agreement as a constructive step forward. The formulation of these proposals required courage and imagination; they demand a courageous and imaginative response from all sides. We look forward now to concrete progress which will permit a fair and lasting peace between the Arab states and Israel and a just solution to the Palestinian problem.
But if a fair and lasting solution to this long-standing conflict is to be found I believe that Israel must desist now from actions which could complicate the search for peace and compromise an eventual solution. In this connection, the continued gradual de facto absorption by Israel of the West Bank and Gaza is a matter of real concern and constitutes a growing obstacle to a just solution which would permit the Palestinian people to exercise their right to self-determination.
The efforts of the United Nations to promote a peaceful resolution of the conflicts in the Middle East have for many years been buttressed by the work of the United Nations peace-keeping forces and observer missions in the region. In south Lebanon the United Nations Interim Force in Lebanon (UNIFIL) has made an important contribution to providing a more stable environment in which longer-term solutions to the problems of the area might be worked out. However, my Government are concerned that UNIFIL, to which Ireland has contributed since its inception, has not been permitted fully to implement its mandate. He call cm all the parties concerned in the conflict to give their full co-operation to the Force to enable it to carry out the tasks assigned to it. If that co-operation continues to be withheld it must seriously call into question the viability of the operation. In this connection, my Government looks forward to the report which the Secretary-General will shortly present to the Security Council on the future of the Force and we shall study his observations and recommendations with the greatest interest.
I think it is appropriate that in this anniversary year we honor the service of all who from many lands have contributed so nobly and so selflessly to the work of the United Nations peace-keeping over the past 40 years. Ireland celebrates this year not only the thirtieth anniversary of our membership of the United Nations but the twenty-fifth anniversary of the dispatch of Irish troops on the United Nations peace-keeping mission in the Congo. We are proud to have been
involved in almost all United Nations peace-keeping operations since that time. The establishment of the United Nations peace-keeping arm is one of the most encouraging developments in our efforts to construct a safer and more stable world. As the world's capacity for destruction increases the need for continued and sustained support - political and financial - for the United Nations as peace-keeper becomes even more pressing. It is the duty of all of us to ensure that the remarkable achievement which the establishment of the peace-keeping function represents in the first 40 years of the United Nations can be strengthened and renewed for the tasks which lie ahead.
Before I conclude I should like to inform the Assembly of the position in Northern Ireland. The background to the problem of Northern Ireland does not require detailed rehearsal here. Within the narrow confines of the north-eastern corner of Ireland there today exist, side-by-side, two communities with separate and conflicting identities and loyalties. Although no single action or event can be adduced to account for these differences and although their origins and causes lie in the deeper recesses of history, the present form of the conflict derives, in large measure, from the character of the enforced political division of Ireland in 1920.
During the period of Northern Ireland's separate existence the Irish identity of the minority nationalist community there has essentially been disregarded. Although it is a majority within Northern Ireland itself, the unionist community for its part has always felt its British heritage under threat on account of its status as a minority within the island of Ireland as a whole. As a consequence it has tended to shape the political, civil, judicial and security institutions of Northern Ireland entirely according to its own ethos and in a way which has effectively excluded nationalists from full participation in them. This exclusion is all the more tragic given the strong commitment most nationalists have displayed to peaceful democratic and constitutional methods of seeking redress. As a result, nationalists have become progressively alienated from the political and administrative framework of Northern Ireland and they have had little to show for their adherence to democratic politics.
Although the situation has become critical under the cloud of the violence of recent years, hitherto none of the efforts to find and sustain a way out of this political impasse has succeeded. However, an attempt is now being made to approach the problem from a new perspective, an attempt which I believe offers the possibility of progress.
Last year, I reported to the General Assembly on the exploratory dialog which had begun between the Irish and British Governments in the aftermath of the publication of the report of the New Ireland Forum. In November 1984 the Taoiseach. Dr. Garret FitzGerald, and the British Prime Minister, Mrs. Margaret Thatcher, met at Chequers in Britain and agreed that:
"... the identities of both the majority and minority communities in Northern Ireland should be respected and reflected in the structures and processes of Northern Ireland in ways acceptable to both communities".
This agreement reflected the major requirements for a solution put forward by the Forum in its report six months previously.
Clearly, this is the only foundation on which progress can be built and sustained. Progress cannot be made by giving one community a victory at the expense of the other or by threatening in any way the rights of nationalists or of unionists. Instead, progress towards lasting peace and stability requires that the identities, loyalties and outlooks of both communities be accommodated on an equal footing. I, as a member of the Government of Ireland, believe that Irish nationalists have, for our part, made clear through the Forum report our acceptance of unionist rights.
The negotiations between the two Governments have continued on the basis of this common diagnosis of the problem. As can be imagined, examining ways of putting flesh on the bones of this agreed view of the problem and devising political structures which would, in practice, protect and promote both identities equally, is a lengthy and arduous process. It is also a process which demands difficult decisions from both Governments. It will soon be time for both Governments to take a final decision to proceed on the basis of the overall package that comes before them.
Both unionists and nationalists are naturally concerned about the degree of public uncertainty arising from the confidential nature of these talks. I have great sympathy with their dilemma. In recent weeks we have heard irresponsible voices raised by extremists in both of those communities but most stridently on the unionist side which have sought to exploit these fears and uncertainties and to stir the people up to violence and hatred.
Northern nationalists know where I stand. I would now like to use this important occasion to repeat what I have already said to the unionist people of Northern Ireland with all the sincerity and authority at my command. The Irish Government has no designs on their rights. We accept and acknowledge their Britishness. We respect and will respect their reasons for opposing Irish unity. We mean them no ill-will; quite the contrary.
Our hope and commitment are to work for the creation of lasting peace and stability and, for the first time, for real harmony, dialog and co-operation between our tradition and theirs. Those who seek to tell them otherwise do so either from ignorance or from sheer malevolence. We say to them, "Please do not heed them".
Should both our Governments decide to commit themselves to working a new form of political structure in Northern Ireland, no one should underestimate the challenge we will face from those on both sides of the divide who will seek to wreck all hope for the people of both communities through violence and through terror. In that context, international support for the determination of the Irish and British Governments to maintain any new system would be a valuable encouragement to us in what could be a very difficult period. In this connection, I know that we can rely on the helpful and constructive interest of the United Nations and its membership.
